Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
A.	Applicant arguments regarding claims 1, 10, 17, and also analogous arguments regarding claim 9 are moot in view of new grounds of rejection.
B.	Applicant argues, regarding claim 7, 15 and 20, that it is unclear how the weighted majority approach of Dogan made prior to the final class prediction applies to the present scoring vector being used on the noisy interpretations of output from the convolutional neural network.  Dogan intermediate classifier output is weighted (i.e. “scaled”), in order to reflect the varying accuracy of the intermediate classifier C1..Cn.   This is directly applicable to the claimed “T noisy interpretations”, where a scoring vector can be applied to each “noisy interpretation” in order to weigh the accuracy or usefulness of each noisy interpretation in order to create the final interpretation map.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 1-5, 7-8, 10-13,15-17,20 rejected under 35 U.S.C. 103 as being unpatentable over Li (IDS, “Certified Adversarial Robustness with Additive Noise”, arXiv 2019 ) in view of Liang (“Image Pre-Classification Based on Saliency Map for
Image Retrieval”, IEEE 2009)  in further view of Dogan (“A Weighted Majority Voting Ensemble Approach for Classification”, IEEE 2019)

As for claim 1, Li teaches
A method for generating an interpretation map, the method comprising: 
adding generalized Gaussian noise to an image x to obtain T noisy images, wherein the generalized Gaussian noise constitutes perturbations to the image x; (Algorithm 1, steps 2-4, adding Gaussian noise to each pixel of image x; steps 2-3 iterate n times, therefore generating n noise-added images)
providing the T noisy images as input to a convolutional neural network; (Algorithm 1, step 3, applying classifier f on the noise-added images; ch 3.1 the classifier is a DNN)
calculating T noisy interpretations of output from the convolutional neural network corresponding to the T noisy images; (Algorithm 1, step 3, classifier output c-i ; note that “a noisy interpretation of output” is not required to be an image; it may be any data that is related to interpreting of the noise-added image – such as image classification)
generating the interpretation map using the T [..]noisy interpretations, wherein the interpretation map is robust against the perturbations.  (Algorithm 1, step 7)
Li does not specifically teach, Liang however teaches
wherein the 7 noisy interpretations comprise images that illustrate how important each pixel in the image x_is for classification by the convolutional neural network; (Liang Fig 1, ch 2 par 3, teaches a saliency map indicating degrees of saliency, i.e. “importance”, of each pixel)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the classification method of Li by further including the saliency maps taught by Liang, as both pertain to data classification.  The motivation to do so would have been, to achieve a more effective and efficient image retrieval – Liang ch I par 3.
the combination of Li and Liang does not specifically teach, Dogan however teaches
re-scaling the T noisy interpretations using a scoring vector v to obtain T re-scaled noisy interpretations (Dogan, Fig 1, the classifier outputs are being weighted, i.e. “rescaled” prior to being combined)
generating the [classification result] using the T rescaled [..] interpretations (Dogan Fig 1, Weighted Vote Combiner produces the Final Class Prediction)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the classification method of Li and Liang by further including the weighting of classifier output as taught by Dogan, as both pertain to data classification.  The motivation to do so would have been, to improve the accuracy of the final classification result by reflecting the varying accuracy of classifications of different versions of noisy images.

As for claims 10 and 17, please see discussion of analogous claim 1 above.

As for claims 2, 11, the combination of Li, Liang and Dogan teaches 
independently repeating the adding T times on the input image x to obtain the T noisy images (Li, Algorithm 1 steps 2-4)

As for claim 3, the combination of Li, Liang and Dogan teaches 
T is from about 20 to about 200 and ranges therebetween (Li, ch 4 par “Confidence Interval and Sample Size” teaches n = 100)

As for claims 4, 12, the combination of Li, Liang and Dogan teaches 
adding the generalized Gaussian noise to each pixel of the input image x (Li Algorithm 1 step 3)

As for claims 5, 13, 18, the combination of Li, Liang and Dogan teaches 
drawing the generalized Gaussian noise from a generalized normal distribution G(niu, sigma, b) (the limitation “drawing from” is not specific whether all parameters niu, sigma and b must be used; Li Algorithm 1 step 3 uses a Gaussian noise with two parameters, the first is “0” which can be called niu or b, and the second sigma-squared, which corresponds to the claim’s sigma parameter)

As for claim 7, 15, 20, the combination of Li, Liang and Dogan teaches 
the scoring vector v= (v1,,..., vn), and wherein the method further comprises: setting v1 >= ...>=  vn for the scoring vector v (Dogan, Fig 1, the weights can be read in a sorted manner ,where v1 is assigned to the greatest weight and vn to the smallest; Dogan intermediate classifier output is weighted (i.e. “scaled”), in order to reflect the varying accuracy of the intermediate classifier C1..Cn.   This is directly applicable to the claimed “T noisy interpretations”, where a scoring vector can be applied to each “noisy interpretation” in order to weigh the accuracy or usefulness of each noisy interpretation in order to create the final interpretation map)

As for claim 8, 16, the combination of Li, Liang and Dogan teaches 
the T noisy interpretations are calculated using an interpreter g (Li Algorithm 1, classifier f)

A.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Liang and Dogan in further view of Klingner (“Improved Noise and Attack Robustness for Semantic Segmentation by Using Multi-Task Training With Self-Supervised Depth Estimation”, IEEE June 2020)
As for claim 9, the combination of Li, Liang and Dogan does not teach, Klingner however teaches 
the T noisy interpretations comprise saliency maps (Klingner, Fig 3, ch 3.4 semantic segmentation, i.e. generating saliency maps, is applied to a noise-added image )
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Li, Liang and Dogan, by further including the semantic segmentation taught by Klinger, as all pertain to the art of image classification.  The motivation to do so would have been: Klingner teaches classifying a noise-added image, however does not teach using multiple versions of the noise-added images (“T noisy images”) as required by the claim; using multiple versions of noise-added images and producing intermediate classification of each version, and choosing the most accurate classifier result would improve the accuracy of the final classification.

Allowable Subject Matter


Claims 6, 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s statement of reasons for indicating allowable subject matter:
Features in the claim are not found in prior art, in conjunction with the entire scope of the claim; specifically, the entire equation as taught by the claims.

Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669